Exhibit 10.01

WAIVER

to

Non-Employee Director

AWARD AGREEMENT

This Waiver to Non-Employee Award Agreement (“Waiver”) is entered into by and
between                                          (“Participant”) and NuStar GP
Holdings, LLC (the “Company”) and is effective as of December 22, 2006 (the
“Effective Date”).

WHEREAS, under the NuStar GP Holdings, LLC Long-Term Incentive Plan (the “Plan”)
and pursuant to the Non-Employee Director Award Agreement dated August 22, 2006
(the “Award Agreement”), the Company on August 22, 2006 awarded the Participant
962 Restricted Units (as defined in the Plan) (the “Awarded Restricted Units”);

WHEREAS, on December 22, 2006, affiliates of Valero Energy Corporation sold all
of their remaining units representing limited liability company interests in the
Company to the public in an underwritten offering (the “Offering”), which
Offering resulted in a “Change of Control” as defined in the Plan;

WHEREAS, under the Plan, a Change of Control would cause all outstanding
Restricted Units to immediately vest;

WHEREAS, with respect to the Awarded Restricted Units, the Participant and the
Company desire to (i) waive the accelerated vesting of the Awarded Restricted
Units under the Plan that would otherwise be caused by the Offering and
(ii) retain the three-year annual vesting schedule set forth in the Award
Agreement; and

WHEREAS, the parties hereto desire to enter into this Waiver for the purpose of
evidencing their mutual understanding concerning the Awarded Restricted Units.

NOW, THEREFORE, for and in consideration of the foregoing and the benefits
expected to be received by the Participant as a result of the Offering, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Waiver of Change of Control. The Participant hereby unconditionally waives
any and all rights and benefits he may have under the Plan and the Award
Agreement arising or resulting from the Offering and the Change of Control
caused thereby under the terms of the Plan including, without limitation, any
acceleration of the vesting and the lapse of restrictions applicable to the
Awarded Restricted Units.

2. No Continuing Waiver. Notwithstanding any other provision of this Waiver,
each of the parties hereby acknowledges and agrees that the waiver contained in
Paragraph 1 of this Waiver shall apply only with respect to the acceleration of
vesting and other rights and benefits that might otherwise be or become due to
the Participant under the terms of the Plan and the Award Agreement as a result
of or in connection with the Offering and shall not apply to any further rights
or benefits that might hereafter be or become due to the Participant pursuant to
the Plan and Award Agreement as a result of or in connection with any future
Change of Control.



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

NUSTAR GP HOLDINGS, LLC

By:

 

 

Name:

 

 

Title:

 

 

PARTICIPANT

 